IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                       )
STATE OF WASHINGTON,                   )   No. 75852-7-1                                       C)
                                       )
                     Respondent,       )   DIVISION ONE
                                       )                                                    -71
              v.                       )   UNPUBLISHED OPINION                   01••••••



                                                                                            ..,r >   rri
                                       )                                                    (I)r11
KENNETH NJOROGE KANGEE,                )                                                    -r-
                                                                                            :77
                                       )                                                    -1
                     Appellant.        )   FILED:     JUL ,1-7 2017              1•.)
                                       )
       PER CURIAM-Kenneth Njoroge Kangee appeals from the imposition of a
$100 DNA fee. We accept the State of Washington's concession that the trial

court erred in imposing the DNA fee without considering whether Kangee's

mental health condition affected his ability to pay. See RCW 9.94A.777(1). The

court waived all nondiscretionary legal financial obligations. Accordingly, we

remand to the trial court with instructions to strike the DNA fee.

       Reversed and remanded.

                     For the Court:


                                            TSLQA\r_.(1.9e..;y
                                              401,